GRONER, Associate Justice
(dissenting).
I am unable to concur in the conclusion reached by the court in this case. I shall state the reasons of my dissent briefly.
The essential facts to an understanding of the ease are fully set out in the opinion, and it is not necessary or desirable to repeat them here. The sole question involved on this appeal is the power of the Senate to arrest and bring before it for punishment a private citizen who, after being served with subpoena requiring him to produce his files relating to a matter then properly under investigation, allows documents in the files to be withdrawn so that he cannot comply with the terms of the subpoena.
The opinion of this court holds, and properly holds, that the Senate had a right to require the production of the documents in question, and likewise, that the Senate had the power to punish petitioner if he refused to produce them; but also holds that, since the offense charged against petitioner is not the refusal to deliver, but the doing of an act which made delivery by him impossible, the Senate had no authority to inflict punishment, since punishment in such case would not be coercive but punitive.
The opinion relies upon Marshall v. Gordon, 243 U. S. 521, 37 S. Ct. 448, 451, 61 L. Ed. 881, L. R. A. 1917F, 279, Ann. Cas. 1918B, 371. In that case, as in the others cited in the opinion, the rule is stated to be that in addition to the express powers of Congress under the Constitution in relation to the punishment of its own members, each House has implied power to punish outsiders for con-tempts ; that this power rests upon the legislative power granted to Congress, and- that that which is “reasonably appropriate and relevant to the exercise of a granted power [is] to be considered as aeeompanjdng the grant.” Speaking of this implied power, the Supreme Court in Marshall v. Gordon (at page 541 of 243 U. S., 37 S. Ct. 448, 453) said the power grows out of the implication that the right has been given to do that which is essential to the execution of some other and substantive authority expressly conferred. “The power is therefore but a force implied to bring into existence the conditions to which constitutional limitations apply. It is a means to an end, and not the end itself. Hence it rests solely upon the right of self-preservation to enable the public powers given to be exerted.” It has therefore been decided (McGrain v. Daugherty, 273 U. S. 135, *56747 S. Ct. 319, 71 L. Ed. 580, 50 A. L. R. 1) that the power to punish for contempt embraces the power to compel the production of documents in order that the legislative functions may be performed and, for the same reason, to compel a witness to testify and to punish him for contempt either for refusal to testify or to produce documents; “the right to prevent acts which, in and of themselves, inherently obstruct or prevent the discharge of legislative duty or the refusal to do that which there is an inherent legislative power to compel.” But in the opinion of this court this implied power is held not to comprehend also the power to impose punishment for a past act, even though the result is to prevent the discharge of a legislative duty whore the effect is to make the legislative purpose futile. The reasoning to support this view, I think, is unsound. I am. not unmindful of the fact that Marshall v. Gordon contains an “argumentative dictum” to support the conclusion, but the facts on which that case rests are wholly different from those present here.
In that case the letter which Marshall published was held not to amount to obstruction. In this ease petitioner was cited to appear and show cause why he should not be punished for contempt oil account of the destruction and removal, after service of the subpoena, of certain papers, flies, and memoranda, which tlic Senate believed to be necessary in the discharge of its legislative duties. To say at one moment that the power exists to punish for failure to deliver papers, and then to say that it is lost if the contumacy of the witness results in destruction rather than in deliberate withholding, seems to me to he both inharmonious and absurd. In the investigation then under way, the Senate was proceeding to obtain information in aid of legislation. It demanded the production of certain papers, of which petitioner had possession. Petitioner, when summoned to produce the papers, explained that he could not do so because he had allowed them to be removed by a client. Did this act of petitioner, which made compliance with the subpoena impossible, convert the contempt into an offense for which punishment could only be imposed, if at all, by another tribunal? I ean think of no good reason to suppose it did. The, answer, it seems to me, depends upon, the question, whether the act complained of tended to obstruct the free exercise by llio Senate of its legislative functions. If it did, manifestly it was a contempt of the authority which had a right to require it to be done. To admit this and then to say that, because the nature of the act done made compliance impossible, the authority to impose punishment for the recalcitrancy was lost, appears to me to establish a distinction destructive of the purpose out of which the right arises and to make the power itself impotent and fruitless. In the Marshall Case the power of the Congress, or .of either House, to punish for contempts is said to arise out of the necessity of “self-preservation.” That term implies power from within — the intrinsic capacity of self-vindication, and this element or quality is inherent because without it, the right to do the things necessary to carry out the powers given would be dependen! upon extraneous circumstances and outside agencies. Considered in this view, it seems to me to follow that there can be no real self-preservation in a case in which an admitted right is subject to successful challenge in any other tribunal than the one in which the right inheres. Nor am I willing to assent to the proposition, that, because the power is coercive, that is to say, in aid of a pending inves tigation or of legislation, it is any the less complete or is exhausted by the conclusion of the investigation or the exaggeration of the offense by the offender. To admit such a proposition would seem to me to be altogether destructive of the power.
That the right, as well as the power, is limited by constitutional safeguards for the liberty of the citizen and that it may not he exercised capriciously or arbitrarily, or the power of the courts to inquire into its exercise questioned, is one thing, but it is quite another, that the refusal to do that which there is legislative power to compel can be punished only so long as the recusant remains obdurate from unwillingness to do the thing commanded, and the right is lost in a ease in which he puts it beyond Ms own power to obey. What has just been said is in discussion of the single legal principle involved. The justification or extenuation of the act complained of here has no place in a proceeding of this character, but, considered purely in the one aspect, whether the Senate has the power to punish for eontempt where, after service of subpoena requiring the production of records, the person subpoenaed destroys the records, it is no answer, as I think, to say that the act of destruction nullifies the power of punishment inherent in the 1 legislature, and I think it was this which, in the Marshall Case, Chief Justice White had in mind, when, after noting the instances in *568which no attempt was made to impose restraint “after it became manifest that there was no room for a legislative judgment,” he said: “Where a particular act, because of its interference with the right of self-preservation, comes within the jurisdiction of the House to deal with directly under its implied power to preserve its functions, and therefore without resort to judicial proceedings under the general criminal law, we are of opinion that authority does not cease to exist because the act complained of had been committed when the authority was exerted, for to so hold would be to admit the authority and at the same time to deny it. On the contrary, when an act is of such a character as to subject it to be dealt with as a contempt under the implied authority, we are of opinion that jurisdiction is acquired by Congress to act on the subject, and therefore there necessarily results from this power the right to determine, in the use of legitimate and fair discretion, how far from the nature and character of the act there is necessity for repression to prevent immediate recurrence; that is to say, the continued existence of the interference or obstruction to the exercise of the legislative power.”
Much emphasis is laid by petitioner on the words “immediate recurrence,” but I think the emphasis misplaced. The language quoted is susceptible, as I think, of only one interpretation, viz., that where the power exists and is exercised, it cannot be destroyed by the act of the person against whom it is asserted, and this, even though the further exertion of the power is obviously not in aid of the particular legislation then under consideration. And so, in my view, while the-power is implied as a necessary ingredient to the discharge of the functions of Congress, that is to say, as a means of procuring information in aid of legislation, when properly-exerted, it is intrinsic to the discharge of its constitutional duties which in such cases embrace the power to punish those who obstruct its proceedings both as a corrective to the-individual and a deterrent to others.
I think the judgment below should be affirmed.
I am authorized by Associate Justice HITZ to say he concurs in this dissent.